Citation Nr: 1644635	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to December 1972.  This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing disability for VA purposes. 

2.  The Veteran's current left ear hearing loss is not related to his military service.

3.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as a result of his exposure to loud noise as an aircraft crew chief while in service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).

Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's personnel record shows that his military occupational specialty (MOS) was as an assistant crew chief which supports the Veteran's assertions of exposure to loud aviation related engine noise.  Service records are negative for any findings or complaints of hearing loss, and the Veteran's hearing was normal upon examination for separation in August 1972.  The Veteran denied experiencing any hearing loss upon exit from active duty service though he did note other maladies, such as shortness of breath, and back pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

The Veteran was afforded a VA examination in March 2010.  The VA examiner noted hearing loss for VA purposes in the left ear but not in the right ear.  The examiner opined that it was "NOT as least as likely as not" that the Veteran's left ear hearing loss was related to his military service because his service treatment records lacked complaints of hearing loss, and his hearing was normal on separation in 1972.  The Veteran denied post service noise exposure during the examination; however, the Veteran recalled civilian employment working near jet engines while using hearing protection from 1984 to 1989.  

The Veteran was afforded a VA audiological examination in March 2014.  On the March 2014 audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
30
LEFT
20
20
25
40
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

These findings are sufficient to establish a current hearing loss disability in the left ear but not in the right ear.  38 C.F.R. § 3.385.  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim.").  Thus, service connection is denied for the Veteran's right ear.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The March 2014 VA examiner opined that although the Veteran may have been exposed to loud noise in service, his left hearing loss disability was not caused by or the result of his active military service because the August 1972 separation examination showed normal hearing with no standard threshold shift in hearing from the 1970 entrance examination. 

While the Veteran's inservice noise exposure is not disputed, the Veteran's statements regarding causation of his hearing loss are not competent evidence sufficient for service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking the Veteran's current left ear hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In so finding, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Veteran asserts that tinnitus is due to the loud aircraft engine noise exposure during his active duty and that he has experienced tinnitus since service.  The Veteran's in-service MOS, supports his assertion that he was exposed to loud noise in service.

The Veteran was afforded a VA examination in March 2014, which noted tinnitus.  The examiner opined that tinnitus was "at least as likely as not . . . caused by or a result of military noise exposure."  The examiner found that due the Veteran's MOS as a crew Chief would suggest a high probability of noise exposure in Vietnam, and this was when the Veteran noticed intermittent tinnitus.

The Veteran's lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As ringing of the ears is observable to the layperson, the Veteran's statements regarding time of onset are competent evidence.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In that regard, his statements during the examination indicate that the tinnitus began during his military service and had continued to the present.  The Board finds these statements are credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In view of the totality of the evidence, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service.  38 U.S.C.A. §§ 1110, 5107.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


